EXHIBIT 10.1

 

[gq4g0bvdkfap000001.jpg]

 

9 September 2020

David Gryska

Dear David

GW Pharmaceuticals plc (the "Company")

I am writing to record the terms of your appointment as a non-executive Director
of, GW Pharmaceuticals plc ("GW").  These terms will take effect on 9th
September 2020 and will continue until terminated by either party giving to the
other not less than 3 months' prior written notice or as provided for in
paragraph 1 below.

1.

Appointment

 

(a)

Your appointment as a non-executive Director of GW is subject to the Articles of
Association of GW. Your appointment as a Director will be subject to the usual
rules requiring your appointment and re-appointment to be approved by
shareholders. Your appointment as a non-executive Director will automatically
terminate without any entitlement to compensation if you:

 

(i)

are removed from office by a resolution of the shareholders;

 

(ii)

are not re-elected to office; or

 

(iii)

cease to be a director by reason of your vacating office pursuant to any
provision of the Company's Articles of Association.

 

(b)

The Company may terminate your appointment with immediate effect if you:

 

(i)

commit any act, whether or not in the course of your duties for the Company,
which tends to bring you or the Company or Group into disrepute;

 

(ii)

commit a material breach of your obligations under this letter;  

 

(iii)

commit any serious or repeated breach or non-observance of your obligations to
the Company (which include an obligation not to breach your duties to the
Company, whether statutory, fiduciary or common law);

--------------------------------------------------------------------------------

 

(iv)

are declared bankrupt or have made an arrangement with, or for the benefit of,
your creditors, or if a county court administration order is made against you
under the County Court Act 1984;

 

(v)

are convicted of any arrestable criminal offence (other than an offence under
road traffic legislation in the UK or elsewhere for which a fine or
non-custodial penalty is imposed);

 

(vi)

are unavailable to perform your duties under your appointment for 6 months
consecutively or in aggregate in any period of one year; or

 

(vii)

you are disqualified from holding office as a Company director.

 

(c)

During any period of notice in accordance with this agreement, the Company may
at its absolute discretion ask you not to attend any Board or General meetings
or to perform any other services on its behalf.

 

(d)

Non-executive directors on the GW Board are typically expected to serve two
three-year terms but you may be invited by the Company to serve for an
additional period on the Board. Any term renewal is subject to Board review and
GW AGM re-election. Notwithstanding any mutual expectation, there is no right to
re-nomination by the Board, either annually or after any three-year period.

 

(e)

Upon the ending of your appointment for any reason, you will resign in writing
from your statutory office as Director of the Company at the request of the
Company, without any claim for compensation (other than for accrued and unpaid
fees due under this letter), from all directorships and other offices held by
you in the Company and any other member of the Group and from all trusteeships
held by you of any pension scheme or other trusts established by any member of
the Group.  Should you fail to do so, you irrevocably appoint any member of the
Board as your attorney in your name and on your behalf to sign any documents and
take such other steps as are necessary to give effect to those resignations.

2.

Time commitment

 

(a)

You will be expected to devote such time as is necessary for the proper
performance of your duties, and you should be prepared to spend at least 12 days
per annum attending meetings representing the Company business interests. You
are expected to attend GW Board Meetings as and when they are held.  In
connection with attendance at the meetings, you will exercise such functions
that are specifically delegated to you from time to time by the Board.

 

(b)

You will also be required to sit on the Audit Committee of the GW Board.

--------------------------------------------------------------------------------

 

(c)

We expect this role to involve your attendance at a minimum of five GW Board
meetings, and six Audit Committee meetings per annum. Unless urgent and
unavoidable circumstances prevent you from doing so, it is expected that you
will attend these meetings.

 

(d)

Additional time may be required, on an ad-hoc basis, to attend meetings to deal
with certain GW Board and sub-committee matters as they arise.  The nature of
the role makes it impossible to be specific about the maximum time commitment,
and there is always the possibility of additional time commitment in respect of
preparation time and ad hoc matters which may arise from time to time, and
particularly when the Company is undergoing a period of increased activity. At
certain times, it may be necessary to convene additional GW Board, committee or
shareholder meetings.

 

(e)

In accepting this role you are deemed to undertake that you have sufficient time
available to commit to the proper performance of this role. Prior to acceptance
of the role you will be required to provide to the Company Secretary details of
your other Board appointments and significant commitments with a broad
indication of the time involved and will be required to update the Company
Secretary from time to time of any changes to these commitments.

3.

Remuneration and expenses

 

(a)

Your fee for participation will be $60,000 per annum and will be subject to any
deduction required by law.  This will be paid monthly in arrears in equal
instalments.  You are not eligible for any other benefits.

Your fee as a member of the Audit Committee will be $10,000 per annum

Additional fees may be payable in future if you are asked to become a member of
the other Board sub-committees or if you are asked to take up the role of Chair
of any of these committees.

 

(b)

Your fees will be reviewed from time to time by the GW Board. It is our current
practice to review these fees at the end of each calendar year although such
review does not imply nor guarantee any increase.

 

(c)

You will not be entitled to participate in any Group pension scheme.

 

(d)

You will not be entitled to any other fees or benefits except as provided for in
this letter, nor on termination will you be entitled to any compensation for
loss of office except such fees as may have accrued to the date of termination
(if any).

 

(e)

You will be eligible to participate in the GW Pharmaceuticals Long Term
Incentive Plan. Grants of equity based incentives under the terms of this scheme
are made at the discretion of the Board, usually on an annual basis.

--------------------------------------------------------------------------------

 

(f)

You will be reimbursed for all reasonable out-of-pocket expenses properly
incurred by you on Company business, including costs associated with you
attending UK Board, Committee and General Meetings. Reimbursement would include
the reasonable cost of obtaining legal advice, if circumstances should arise
where it was necessary for you to seek such advice separately, about your
responsibilities as a non-executive director of the Company although you should
initially raise any such concerns with the Chairman of the Company. This advice
should be obtained, and reimbursement will only be made, in accordance with any
formal procedure for directors to take independent professional advice adopted
from time to time by the Company and a copy of the current version will be
supplied to you. Claims for reimbursement should be accompanied by evidence of
expenditure.

4.

Insurance

The Company will, at its expense, provide you with director's and officer's
liability insurance, subject to the provisions governing such insurance and on
such terms as the Board may from time to time decide (including but not limited
to terms relating to the level of cover, deductibles, caps, exclusions and
aggregate limits) and subject to the obtaining of insurance at reasonable rates
of premium.  No undertaking is given regarding the continuation of this
insurance, other than that you will be covered for as long as it remains in
place for the directors of the Company. A copy of the current policy is
available upon request from the Company Secretary.  The risks covered and time
limitations are subject to the terms of the policy as amended from time to
time.  Insurance cover will not extend to loss due to fraud, dishonesty, wilful
default or criminal behaviour.

5.

Duties

 

(a)

You will be expected to perform your duties, whether statutory, fiduciary or
common-law, faithfully, efficiently and diligently to a standard commensurate
with both the functions of your role and your knowledge, skills and experience.

 

(b)

You will exercise your powers in your role as a non-executive director having
regard to relevant obligations under prevailing law and regulation, including
the Companies Act 2006. You are also required to comply with the requirements of
the U.S. Securities and Exchange Commission and Nasdaq, including the
independence standards set forth in Rule 10A-3(b) of the Securities Exchange Act
of 1934, as amended and the independence and audit committee qualification
requirements set forth under Rule 5605 of the Nasdaq Listing Rules.

 

(c)

You will be advised by the Company Secretary where these differ from
requirements in the UK.

--------------------------------------------------------------------------------

 

(d)

You will have particular regard to the general duties of directors as set out in
Part 10, Chapter 2 of the Companies Act 2006, including the duty to promote the
success of the company:

"A director of a company must act in the way he considers, in good faith, would
be most likely to promote the success of the company for the benefit of its
members as a whole, and in doing so have regard (amongst other matters) to -

 

(a)

the likely consequences of any decision in the long term,

 

(b)

the interests of the company's employees,

 

(c)

the need to foster the company's business relationships with suppliers,
customers and others,

 

(d)

the impact of the company's operations on the community and the environment,

 

(e)

the desirability of the company maintaining a reputation for high standards of
business conduct, and

 

(f)

the need to act fairly as between members of the company."

 

(e)

In your role as non-executive director you will be required to:

 

•

constructively challenge and help develop proposals on strategy;

 

•

scrutinise the performance of management in meeting agreed goals and objectives
and monitor the reporting of performance;

 

•

satisfy yourself on the integrity of financial information and that financial
controls and systems of risk management are robust and defensible;

 

•

satisfy yourself that the company is in substantial compliance with relevant
laws and regulations

 

•

take opportunities such as attendance at general and other meetings, to
understand shareholder concerns and to meet with key customers and members of
the workforce from all levels of the organisation to have an understanding of
the business and its relationships with significant stakeholders;

 

•

determine appropriate levels of remuneration of executive directors and have a
prime role in appointing and, where necessary, removing executive directors, and
in succession planning;

--------------------------------------------------------------------------------

 

•

devote time to developing and refreshing your knowledge and skills;

 

•

uphold high standards of integrity and probity and support me and the other
directors in instilling the appropriate culture, values and behaviours in the
boardroom and beyond;

 

•

insist on receiving high-quality information sufficiently in advance of board
meetings; and

 

•

take into account the views of shareholders and other stakeholders where
appropriate.

 

(f)

You will be required to exercise relevant powers under, and abide by, GW’s
Articles of Association.

 

(g)

You will be required to exercise your powers as a director in accordance with
GW’s policies and procedures.

 

(h)

You will disclose any direct or indirect interest which you may have in any
matter being considered at a board meeting or committee meeting and, save as
permitted under the Articles of Association, you will not vote on any resolution
of the Board, or of one of its committees, on any matter where you have any
direct or indirect interest.

 

(i)

You will notify the Chairman immediately if you become aware of any matter which
may be prejudicial to the interests of the Company, or may affect your fitness
to hold office as a company director, or which may affect the fitness of any of
your fellow directors (or proposed directors) to hold office as a company
director.

 

(j)

You will immediately report to the Chairman your own wrongdoing or the
wrongdoing or proposed wrongdoing of any employee or director of which you
become aware.

 

(k)

Unless specifically authorised to do so by the Board, you will not enter into
any legal or other commitment or contract on behalf of the Company.

6.

Outside interests

During your appointment you may not, without the prior approval of the Board,
accept a directorship of a company or provide your services to anyone who is a
competitor of the Group. The Board's agreement will not be given if such
appointment or involvement would conflict with or is likely to interfere with
this appointment. It is the parties understanding that the definition of a
competitor shall be restricted to a project, business or activity, directly or
indirectly, involving cannabinoid research. Please let the Company Secretary
have a list of your current commitments for our records and keep him updated in
that respect.

--------------------------------------------------------------------------------

7.

Conflicts of interests

7.1

You are under a duty to avoid any situation in which you have, or can have, a
direct or indirect interest that conflicts, or possibly may conflict, with the
interests of the Company.  This applies in particular to the exploitation of any
property, information or opportunity (regardless of whether the Company could
take advantage of that property, information or opportunity).

7.2

It is nevertheless acknowledged that you may wish to have business interests
other than those of the Company.  

7.3

You have declared to the Board that there is no situation in which you have, or
could have, a direct or indirect interest that conflicts, or possibly may
conflict, with the interests of the Company (a “Conflict Situation”).  

7.4

You confirm that you will disclose to the Chairman in writing immediately upon
your becoming aware of anything which might reasonably be expected to lead to a
Conflict Situation or to any change in an existing Conflict Situation that has
been authorised.

7.5

You confirm that you will not, and you will take reasonable steps to ensure that
none of your Connected Persons will, without the prior authority of the Board,
accept any other appointment or enter into any other transaction or arrangement
which might reasonably be expected to lead to a Conflict Situation.  The Board
is entitled, at its discretion, to give or withhold its authority for any
Conflict Situation on any such terms and conditions as it may decide.

7.6

You confirm that you will comply with all terms and conditions of any authority
granted to you by the Board or otherwise for any Conflict Situation.

8.

Confidentiality

You should not, during your appointment (except in the proper performance of
your duties and then only to those who need to know such information) or after
it has ceased (except as required by law or which has entered into the public
domain other than as a result of your unauthorised disclosure), disclose to any
person, company or other organisation or use otherwise than for the benefit of
the Group any confidential information or trade secrets concerning its business.
This includes but is not limited to:

 

(a)

corporate and marketing strategy, acquisition and investment proposals, business
development and plans, maturing business opportunities, sales reports and
research results;

 

(b)

business contacts, lists of customers and suppliers and details of contracts
with customers and suppliers and their current or future requirements;

--------------------------------------------------------------------------------

 

(c)

budgets, financial plans and management accounts, trading statements and other
financial reports and information;

 

(d)

unpublished price sensitive information about the Group;

 

(e)

confidential details as to the design of the Company’s or Group’s inventions or
developments relating to future products whether or not in the case of documents
or other written materials whether or not marked as confidential; and

 

(f)

any document marked "confidential" and any information which by its nature is
commercially sensitive.

9.

Compliance

 

(a)

You are expected to comply with the Company's Articles of Association, the City
Code on Takeovers and Mergers, as applicable, relevant stock exchange rules and
regulations and the Company's relevant internal codes. In particular during your
appointment you will comply, and will procure, so far as you are able, that your
spouse or Civil Partner and dependent children (if any) or any trust in which
you or your spouse or Civil Partner may be concerned or interested as trustee or
beneficiary, comply with any code of conduct relating to securities transactions
by directors and specified employees adopted by the Company from time to time.

 

(b)

You will promptly give the Company such information as the Company or any member
of the Group may require to enable it to comply with its legal and regulatory
obligations whether to any securities or investment exchange or regulatory or
governmental body to which any member of the Group is, from time to time,
subject or howsoever arising.

10.

Return of Company property

When your appointment ends, you should, unless otherwise agreed in writing,
immediately return all documents and other property belonging to any member of
the Group and which may be in your possession or under your control. No copies
(including electronic copies) should be retained by you or by anyone on your
behalf.

11.

Data protection

Personal data

Processing of personal data and our policies

 

(a)

Information relating to an individual (or from which an individual may be
identified) is called “personal data”.

--------------------------------------------------------------------------------

 

(b)

In processing personal data, the Company is required to comply with the law on
data protection. To help achieve this, data privacy policies have been
adopted.  Copies may be found on our GW Connect Intranet.  You must read these
and comply with them in carrying out your role.  If you are unclear how the
policies apply or, more generally, what you need to do to comply with the law on
data protection, speak to the Chairman in the first instance who may direct your
query as appropriate.

Data protection principles

 

(c)

In complying with the law on data protection, the Company is required to comply
with what are known as data protection principles.  In performing your role and
carrying out your responsibilities, you must do your best to ensure that the
Company complies with these principles.

 

(d)

A key element of the data protection principles is the duty to ensure that data
is processed securely and protected against unauthorised or unlawful processing
or loss.  Key elements include the following:

(i)You must ensure that laptops, memory sticks, phones and other mobile devices
are password protected and encrypted.  You must not take such devices outside
the office without encryption.  You must take care of them and keep them secure.

(ii)You must use strong passwords, changing them regularly and not sharing them
with unauthorised colleagues;

(iii)You must not access other individuals’ personal data unless in the course
of your work;

Data breach – and urgent notification

 

(e)

If you discover a data breach, you must notify the Chairman and the CIO/Chief
Legal Officer immediately – and if possible, within one hour.  Depending on
context, you may then need to provide further information on the circumstances
of the breach.

 

(f)

A data breach occurs when there is destruction, loss, alteration or unauthorised
disclosure of or access to personal data which is being held, stored,
transmitted or processed in any way.  For example, there is a data breach if our
servers are hacked or if you lose a laptop or USB stick or send an email to the
wrong person by mistake.

 

(g)

Failure to notify a breach or to provide information as set out above will be
treated seriously and disciplinary action may be taken.

 

(h)

Further information regarding how the Company handles data breach is available
on our GW Connect Intranet site.  

--------------------------------------------------------------------------------

Why the Company processes personal data

 

(i)

For information on the nature of the data processed, why it is processed, the
legal basis for processing and related matters, please refer to the Privacy
Notice which may be found on our GW Connect Intranet site.  In summary:

(i)Personal data is processed relating to you for the purposes of the Company
business including management, administrative, employment and legal purposes.  

 

(j)

The summary above is for information only.  Consent is not, in general, relied
upon as a legal basis for processing.  Agreeing the terms of this Agreement will
not constitute your giving consent to the processing of your data.  

 

(k)

The Company reserves the right to amend the policy and protocol documents
referred to above from time to time.

12.

Non-compete

By countersignature of this letter and in consideration for the fees payable to
you under this letter, you agree you will not (except with prior written consent
of the GW Board) directly or indirectly do or attempt to, for the period of 12
months immediately after the termination of your office, to any material extent,
undertake, carry on or be employed, engaged or interested in any capacity in the
supply or proposed supply of Competitive Services within the Territory. For the
purposes of this paragraph, "Competitive Services" means any business connected
to the marketing, sales or distribution, or development or proposed development
of pharmaceuticals from cannabinoids which is competitive with the Company's or
GW, or GW Pharma's businesses; and "Territory" means England, Wales, Scotland
and/or Northern Ireland and any other country, or, in the United States, any
state, which the Company or any member of the Group is operating or planning to
operate a competitive business at the end of your appointment.

13.

Rights of third parties

The Contracts (Rights of Third Parties) Act 1999 shall not apply to this letter.
No person other than you and the Company shall have any rights under this letter
and the terms of this letter shall not be enforceable by any person other than
you and the Company.

14.

Status

As a non-executive Director you are an office-holder, not an employee of the
Company.  You warrant that you are not subject to any restrictions which prevent
you from holding office as a director or from fulfilling any of the obligations
set out in this letter.

--------------------------------------------------------------------------------

15.

Miscellaneous

 

(a)

For the purpose of this letter:

the "Board" shall mean the board of directors of the Company as constituted from
time to time;

"Civil Partner" means a civil partner as defined by the Civil Partnership Act
2004;

“Connected Person” means any person connected with a director as defined in
section 252 Companies Act 2006; and

the "Group" means any of the following from time to time: the Company, its
subsidiaries and subsidiary undertakings and any holding company or parent
undertaking of the Company and all other subsidiaries and subsidiary
undertakings of any holding company or parent undertaking of the Company, where
"holding company", "parent undertaking", "subsidiary" and "subsidiary
undertaking" have the meanings given to them in the Companies Act 2006.

 

(b)

Your appointment with the Company and any dispute or claim arising out of or in
connection with it or its subject matter or formation (including non-contractual
disputes or claims) will be governed by and construed in accordance with the law
of England and Wales.  You and the Company irrevocably agree that the courts of
England and Wales will have non-exclusive jurisdiction to settle any dispute or
claim that arises out of or in connection with this appointment or its subject
matter or formation (including non-contractual disputes or claims).

 

(c)

This letter constitutes the entire terms and conditions of your appointment.  No
variation or addition to this letter and no waiver of any provision of it will
be valid unless in writing and signed by or on behalf of both parties.  You
agree that you will have no remedies in respect of any representation or
warranty (whether made innocently or negligently) that is not set out in this
letter and you will not have any claim for innocent or negligent
misrepresentation based on any statement in this letter.

--------------------------------------------------------------------------------

 

(d)

No variation or modification of this letter will be effective unless it is in
writing and signed by you and the Company (or respective authorised
representatives).

I would ask you to countersign the enclosed copy of this letter to confirm the
basis of your appointment with the Company and to show acceptance of the terms
of this letter by executing it as a deed.

I look forward to working with you to the general benefit of our shareholders.

Yours sincerely

/s/ Geoffrey Guy

Geoffrey Guy

Chairman, GW Pharmaceuticals plc